Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitations are:
“monitoring means” in claims 3-6, 16-19 and 23-25
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3-4, 6-7, 16-20, & 23-26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 23: “b. an airport terminal with attached passenger loading bridges adjacent to said ramp area, moving and nonmoving ground service vehicles and equipment, and ramp personnel within said ramp area;”
Claim 16: “b. said moving and nonmoving objects within said ramp area comprising at least aircraft driven by electric taxi drive systems, ground service vehicles and equipment, passenger loading bridges, airport terminal structures, and ramp operations personnel;”
Claims 3-4, 6-7, 17-20, & 24-26 are rejected on the basis that they are dependent from previously rejected claims 23 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-26, 18, 3-9, 12, 14-17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox; Isaiah W. et al. (US PGPub 20150051757) hereinafter referred to as Cox I in view of Cox; Isaiah W et al. (US PGPub 20150142214 A1) hereinafter referred to as Cox II.
Regarding claim 23, Cox I teaches:
An intelligent electric taxi drive system-driven aircraft and airport ramp area monitoring system designed to improve safety of airport ramp operations in all visibility conditions, comprising: a. an aircraft equipped with landing gear wheel-mounted electric taxi drive systems operable to drive said aircraft into, within, and out of an airport ramp area, (Abstract: "A method for monitoring an autonomous accelerated pushback process in an aircraft equipped with an engines-off taxi system is provided to maximize safety and facilitate the accelerated pushback process")
with a plurality of monitoring means for generating a constant stream of real time data of a monitored volume of exterior ramp space surrounding said aircraft not visible to a pilot in a cockpit of said electric taxi drive system-driven aircraft, (Abstract: "The aircraft is equipped with a monitoring system including a number of different kinds of sensors and monitoring devices positioned to maximally monitor the aircraft's exterior ground environment... The sensors and monitoring devices may be a combination of cameras, ultrasound, global positioning, radar, and LiDAR or LADAR devices, and proximity sensors located at varying heights adapted to continuously or intermittently scan or sweep the aircraft exterior and ground environment during aircraft ground movement.")
and with a display in a cockpit of said aircraft adapted to receive images of said monitored volume from said plurality of monitoring means and visual and audio safety information; (Paragraph 33: "A video display may further be employed to show, in real time, the exterior of the aircraft and/or a map of the aircraft's surroundings that may include relative locations and distances of other aircraft and ground vehicles that might pose obstructions or collision threats as the aircraft exterior is "swept" by selected sensors and/or monitoring devices. Other video displays and/or acoustic indicators are known in the art may be used")
b. an airport terminal with attached passenger loading bridges adjacent to said ramp area, moving and nonmoving ground service vehicles and equipment, (Paragraph 3: “Terminal gate and ramp areas in today's airports can be very congested places, with simultaneously arriving and departing aircraft and ground service vehicles and ground personnel servicing and directing aircraft into and out of gates. The avoidance of collision incidents in this area requires careful monitoring and control of the locations and movement of aircraft and other vehicles as they maneuver within these areas.”)
…
d. said plurality of monitoring means comprise at least cameras, scanning devices operative in all visibility conditions, and position sensors positioned in exterior locations on said aircraft between a ramp ground surface and upper surfaces of wings of said aircraft selected to provide multiple points of view of said monitored volume. (Paragraph 36: "sonar or ultrasound, LiDAR or LADAR, global positioning (GPS), and/or radar systems, similar to those currently used for enhanced environmental monitoring in automobiles, but specifically adapted for aircraft use. Proximity sensors, which may be attached to locations at the extremities of an aircraft,")
Cox I does not explicitly teach:
c. an artificial intelligence-based processing system in communication with said plurality of monitoring means and with said display operative to process said generated constant stream of real time data, generate images of said monitored volume and safety information 
However, in the same field of endeavor, Cox II teaches:
c. an artificial intelligence-based processing system in communication with said plurality of monitoring means and with said display operative to process said generated constant stream of real time data, generate images of said monitored volume and safety information from said processed stream of real time data, and to provide said images and said safety information to said display; and (Claim 2: "control means comprises intelligent software means for automatically controlling operation of said non-engine drive means to move said aircraft in response to said transmitted information.")

Cox I and Cox II are analogous art because they both generally relate to the monitored taxiing of an aircraft through non-engine drive means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the electric aircraft taxi system teachings of Cox I with the artificial intelligence implementations to the autonomous system teachings of Cox II “to increase safety and efficiency of airport ground operations.” (Cox II: Abstract)

Regarding claim 24, Cox I in combination with Cox II teaches the system of claim 23, Cox I further teaches:
wherein said plurality of monitoring means and said additional plurality of monitoring means comprise continuously operating monitoring means, intermittently operating monitoring means, or a combination of continuously operating and intermittently operating monitoring means.  (Abstract)
claim 25, Cox I in combination with Cox II teaches the system of claim 24, Cox II further teaches:
wherein said plurality and said additional plurality of said monitoring means comprise intelligent or smart cameras, scanning devices, and position sensing devices.  (Paragraph 5: "Sensors preferred for this purpose are cameras mounted at specific positions on the aircraft used in combination with computer vision techniques and software in communication with a pilot warning interface." Paragraph 36: "sensors may include, for example without limitation, laser detectors, radar, sonar, cameras of all types, proximity sensors,")

Regarding claim 26, Cox I in combination with Cox II teaches the system of claim 23, Cox I further teaches:
wherein said monitored volume includes a forward and a reverse travel path of said electric taxi drive system-driven aircraft within said ramp area. (Abstract: "monitoring devices positioned to maximally monitor the aircraft's exterior ground environment and communicate the presence or absence of obstructions in the aircraft's path while the pilot is controlling the engines-off taxi system to drive the aircraft in reverse" Paragraph 35: "A wide angle camera, for example, may be used to provide an optimal view of the area in front of and along the sides of the nose landing gear")

Regarding claim 18, Cox I in combination with Cox II teaches the system of claim 23, Cox I further teaches:
wherein said plurality of monitoring means are adapted to operate continuously, intermittently, or in an optimum combination of continuous and intermittent operation to communicate said constant stream of real time data (Abstract)

to said artificial intelligence-based processing system. (Claim 2)

Regarding claim 3, Cox I in combination with Cox II teaches the system of claim 23, Cox II further teaches:
wherein an additional some of said plurality of monitoring means are mounted in exterior locations on said gates airport terminal structures and said passenger loading bridges that provide fields of view of said electric taxi drive system-driven aircraft, said ground service vehicles and equipment and said ramp operations ground personnel in said ramp area from said airport terminal structures and said passenger loading bridges exterior locations. (Paragraph 35 & 37: "Such monitoring devices may be permanently or temporarily mounted, for example without limitation, externally on the aircraft exterior, internally or externally in or on the drive means and/or landing gear, on airport ground service vehicles, on runway and airport structures, and even on airport ground personnel.")

Regarding claim 4, Cox I in combination with Cox II teaches the system of claim 3, Cox II further teaches:
wherein additional ones of said plurality of monitoring means are mounted on ramp operations ground personnel in said ramp area. (Paragraph 37)

Regarding claim 6, Cox I in combination with Cox II teaches the system of claim 23, Cox II further teaches:
wherein said plurality of monitoring means comprise LiDAR scanning devices mounted in a plurality of said exterior locations on said electric taxi drive system-driven aircraft that 

Regarding claim 7, Cox I in combination with Cox II teaches the system of claim 6, Cox I further teaches:
wherein images on said display comprise artificial intelligence-based processor generated three-dimensional images of at least said panoramic field of view of said ramp area and said view of nose to said tailskid in said monitored volume. (Paragraph 37: "A highly detailed three-dimensional map of a potential obstruction may be produced by either LiDAR or LADAR, and both may be used as sensor devices to communicate such a map as a visual display to an aircraft cockpit in accordance with the present monitoring method." Paragraph 39: "One or more LiDAR or LADAR devices may be adapted and positioned to scan or "sweep" the sides and rear of an aircraft at different heights or levels above the ground as described above and provide a map of the aircraft's surroundings." Artificial intelligence implementation is taught in Cox II)

Regarding claim 8, Cox I teaches:
A method for improving airport ramp safety, comprising: a. providing a monitoring system with a plurality of monitoring and sensor devices operable to obtain position and safety hazard information from locations in an airport ramp area in a monitored volume between a 
…
processing system operative to process the constant stream of real time data and generate real time position information, safety hazard identification and images of the ramp area, wherein said monitoring and sensor devices comprise at least cameras, scanning devices, or position sensing devices; (Paragraph 33)
b. attaching some of the plurality of monitoring and sensing sensor devices to multiple exterior locations on the electric taxi drive system-driven aircraft selected to provide fields of view of the monitored volume and of a forward or reverse travel path of the electric taxi drive system-driven aircraft within the airport ramp area; (Abstract & Paragraph 35)
…
d. driving the aircraft with the electric taxi drive system along the forward or reverse travel path, continuously and intermittently monitoring the monitored volume and the forward or reverse travel path with selected ones of the plurality monitoring and sensor devices adapted to operate continuously or intermittently, and transmitting a constant stream of real time data from the electric taxi drive system-driven aircraft and the ground service vehicles, ground service equipment, passenger loading bridges, and nonmoving structures to the … processing system (Abstract)
…
generating images of the fields of view and identifying safety or collision hazards, and transmitting the images and the identified safety or collision hazards to at least a display in a cockpit of the electric taxi drive system-driven aircraft; and (Paragraph 33)

…artificial intelligence-based… (Claim 2)
c. attaching others of the plurality of monitoring and sensor devices to ground service vehicles, ground service equipment, gates passenger loading bridges, and nonmoving structures in the airport ramp area; (Paragraph 35 & 37)
e. processing the transmitted constant stream of real time data with the artificial intelligence-based processing system, (Claim 2)
f. communicating the identified safety or collision hazards to at least ramp operations personnel, pilots of the electric taxi drive system-driven aircraft, and operators of the ground service vehicles and ground service equipment, and altering or stopping ground movement of at least the electric taxi drive system- driven aircraft as required to avoid the identified safety or collision hazard.  (Paragraph 38: "the indication of the presence of an object that could pose a collision threat to the aircraft would be communicated to the cockpit, preferably in the form of an audio signal or a visual signal, such as a flashing light. A combination of a camera and a proximity sensor for monitoring means 30 will not only provide maximum information about the surrounding environment, but will also provide an actual visual image of any sensed collision threat. The information obtained from monitoring means 30, which is preferably transmitted through the processor means to the aircraft cockpit for use by the pilot and flight crew, could, in addition, be transmitted to ground control personnel, air traffic control personnel, and/or all aircraft and vehicles, wherever located at an airport," Paragraph 42: “The detection of an airport ground vehicle within a predetermined distance by a proximity sensor or of an approaching aircraft by a wing tip camera, for example, is transmitted to the automatic control means, which automatically directs the non-engine drive means to stop, start, or slow down and/or to change the direction of travel.”)

Regarding claim 9, Cox I in combination with Cox II teaches the system of claim 8, Cox II further teaches:
further comprising communicating a signal that a safety or collision hazard has been detected and manually or automatically altering or stopping movement of the electric taxi drive system-driven aircraft to avoid the identified safety or collision hazard.  (Paragraph 8: "Substantially constant monitoring of speed and torque allows the motor to be stopped automatically or manually when a warning is communicated to the pilot before damage is caused by the collision" Paragraph 42: “The detection of an airport ground vehicle within a predetermined distance by a proximity sensor or of an approaching aircraft by a wing tip camera, for example, is transmitted to the automatic control means, which automatically directs the non-engine drive means to stop, start, or slow down and/or to change the direction of travel.”)

Regarding claim 12, Cox I in combination with Cox II teaches the system of claim 9, Cox II further teaches:
further comprising providing a switch on the electric taxi drive system-driven aircraft or on the ground service vehicles and manually activating the switch to stop ground movement of the electric taxi drive system-driven aircraft or movement of the ground service vehicles to avoid the identified safety or collision hazard.  (Paragraph 41: "Manual control means are contemplated to include, for example, cockpit control switches and the like already provided for pilot control of the operation of the aircraft non-engine drive means 12 or new controls, as needed, located in the cockpit or in another convenient location. As indicated above, when either or both of a camera video display or a warning signal from a proximity sensor indicates a potential collision threat or other situation requiring a change in the aircraft's ground movement, the cockpit controls could be manually activated to produce the required change in autonomous aircraft ground travel.")

Regarding claim 14, Cox I in combination with Cox II teaches the system of claim 8, Cox II further teaches:
wherein the monitoring and sensor devices comprise intelligent cameras mounted in multiple exterior locations on the electric taxi drive system-driven aircraft,  monitoring the monitored volume with the intelligent cameras as the aircraft is driven by the electric taxi drive system to produce the constant stream of real time data, transmitting the constant stream of real time data of the monitored volume from the multiple intelligent cameras to the artificial intelligence-based processing system, and communicating images of identified safety or collision hazards in the electric taxi drive system-driven aircraft's forward or reverse travel path in real time to at least the -a cockpit displays.  (Paragraphs 5 & 35-38 & Claim 2)

Regarding claim 15, Cox I in combination with Cox II teaches the system of claim 8, Cox II further teaches:
further comprising, transmitting the constant stream of real time data of the monitored volume from the plurality of monitoring and sensor devices to the artificial intelligence-based processing system, processing and analyzing the constant stream of real time data, (Claim 2)
and storing the processed data for further analysis and use at a later time if the processed and analyzed constant stream of real time data does not identify a safety or collision hazard.  (Paragraph 40: "The processor means 32 receives information obtained by the monitoring means 30, processes this information as required, stores this information as appropriate, and transmits the processed information to a control means, as described below, or elsewhere, as needed.")

Regarding claim 16, Cox I teaches:
An airport ramp area safety hazard identification and warning system that generates a constant stream of real time data from moving and non-moving objects within said ramp area to provide a maximal amount of real time information identifying safety hazards and providing warnings during ramp operations, comprising: a. a plurality of monitoring means for generating a constant stream of real time data with fields of view of said ramp area and position information for moving and nonmoving objects and identifying safety hazards within said ramp area, said plurality of monitoring means  comprising at least cameras, scanning devices, and position sensing devices mounted in a plurality of exterior locations on said moving and nonmoving objects within said ramp area; b. said moving and nonmoving objects within said ramp area comprising at least aircraft driven by electric taxi drive systems, ground service vehicles and equipment, passenger loading bridges, airport terminal structures, … c. a plurality of displays comprising at least display screens and safety hazard warning indicators located in cockpits of said aircraft driven by electric taxi drive systems (Abstract, Paragraph 36, Paragraph 33, Claim 5)
and in locations accessible to airport ramp operations control personnel; (Abstract: "Information obtained from the monitoring device and transmitted through the processor 
an…processing system in communication with said plurality of monitoring means and with said plurality of displays programmed to receive said constant stream of real time data from said plurality of monitoring means and operable to process and analyze said constant stream of real time data to identify said safety hazards, and to communicate real time images from said fields of said position information, and said identified safety hazards to said plurality of displays in real time.  (Abstract, Paragraph 33 & 36)
Cox I does not teach:
…artificial intelligence-based…
However, in the same field of endeavor Cox II teaches:
…artificial intelligence-based…(Claim 2)

Regarding claim 17, Cox I in combination with Cox II teaches the system of claim 16, Cox II further teaches:
wherein said plurality of monitoring means comprise intelligent or smart cameras, scanning devices, and position sensing devices.  (Paragraph 5)

Regarding claim 19, Cox I in combination with Cox II teaches the system of claim 16, Cox II further teaches:
wherein said safety hazard warning indicators comprise visual and audio indicators comprising selectively colored flashing and non-flashing lights and selected sounds and tones.  (Paragraph 38: "an audio signal or a visual signal, such as a flashing light." It would 

Regarding claim 20, Cox I in combination with Cox II teaches the system of claim 16, Cox I further teaches:
wherein said display screens in cockpits of aircraft driven by electric taxi drive systems comprise a map of said ramp area with said position information and distances of other aircraft, said ground service vehicles and equipment, and said nonmoving objects identified as safety hazards relative to a location of said electric taxi drive system-driven aircraft. (Paragraph 7: "employs a system of cameras mounted on an aircraft that use computer vision techniques to provide a live, dynamic map of an aircraft's surroundings to detect obstacles that might pose a collision threat to an aircraft moving on the ground")

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CoxI in view of Cox II and further in view of Kunzi; Fabrice et al. (US PGPub 20180196435).
Regarding claim 10, the combination of Cox I and Cox II teach the method of claim 8, Cox II further teaches:
further comprising while providing additional displays to ramp personnel and to operators of the ground service vehicles that are driven within the ramp area, transmitting the images and the identified safety or collision hazards to the additional displays, (Paragraph 38: “The information obtained from monitoring means 30, which is preferably transmitted through the processor means to the aircraft cockpit for use by the pilot and flight crew, could, in addition, be transmitted to ground control personnel, air traffic control personnel, and/or all aircraft and vehicles, wherever located at an airport,”)
However, the combination does not explicitly teach:
and altering or stopping ground movement of the ground service vehicle as required when the generated real time fields of view images and position information and safety hazard identification indicate presence of an identified safety or collision hazard.  
However, in the same field of endeavor, Kunzi teaches:
and altering or stopping ground movement of the ground service vehicle as required when the generated real time fields of view images and position information and safety hazard identification indicate presence of an identified safety or collision hazard.  (Paragraph 47: "Described herein are devices, systems, and methods for autonomous vehicle navigation and, in particular, for navigation using multiple methods of obstacle avoidance." Paragraph 67: "it will be understood that the autonomous vehicles described herein may include any vehicle, device, component, element, etc., that may be usefully navigated using the principles of the dynamic collision-avoidance system disclosed herein, including, without limitation, any unmanned vehicle, manned vehicle, aerial vehicle, ground vehicle" Paragraph 142-143: "The operator interface may be maintained by a locally executing application on one of the client devices that receives data and status information from, e.g., the navigation system or autonomous vehicle. The operator interface may create a suitable display on the client device for operator interaction. For example, the operator interface may include a display that displays, in real time, views from the cameras in the optical system, or displays other data from other sensors within the navigation system...such systems, methods, and techniques might be employed with other technologies, such as...airport equipment" Here is 

Cox I, Cox II, and Kunzi are all analogous art because they all generally relate to autonomous control of a vehicle in an airport environment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cox I and Cox II with the autonomous vehicle control teachings of Kunzi because “there remains a need for improved autonomous vehicle navigation systems and obstacle-avoidance systems that can respond to varied and unknown obstacles in cluttered navigational environments [airports]. Furthermore, there is also a need for an autonomous vehicle navigation or obstacle-avoidance system for augmenting and/or overriding navigation commands communicated to a vehicle.” (Kunzi: Paragraph 4)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cox I in view of Cox II and further in view of Chenna Sreenivasa Kumar et al. (EP 3064407)
Regarding claim 13, the combination of Cox I and Cox II teaches the method of claim 8, the combination does not explicitly teach:
further comprising defining hazard zones and defining safety zones within the ramp area and providing a signal element in the cockpit display to indicate aircraft presence in a hazard zone or in a safety zone, and automatically communicating to the pilot with the signal element when the aircraft is driven with the electric taxi drive system into a hazard zone or into a safety zone.  



further comprising defining hazard zones and defining safety zones within the ramp area and providing a signal element in the cockpit display to indicate aircraft presence in a hazard zone or in a safety zone, and automatically communicating to the pilot with the signal element when the aircraft is driven with the electric taxi drive system into a hazard zone or into a safety zone.  (Column 9 Lines 7-10: "controller 40 may also generate an aural or visual alert prior to application of aircraft brake mechanism 48 when determining that the A/C is approaching a runway incursion zone.  For example, in such a case, an aural warning can be annunciated utilizing sound generator 56 (FIG. 2) stating "UNSAFE CONDITION AHEAD; AUTOBRAKE WILL SOON ENGAGE." Here is taught the identification of the dynamic safe and unsafe zones on an airport ramp aligning with airports standard operating procedures (Instant Specification Page 15 Paragraph 2), and the alert when the taxiing aircraft is, in a safe area, approaching an unsafe area.)

Cox I, Cox II, and Chenna are all analogous art because they all generally relate to the autonomous control of a taxiing aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cox I and Cox II with the hazard zone recognition and automatic aircraft taxi control teachings of Chenna to fulfill “the need to develop effective systems and processes for preventing runway incursions and accidents resulting therefrom.“

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./              Examiner, Art Unit 3662  

/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662